Citation Nr: 1716917	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-31 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, including service in Vietnam from May 1958 to June 1969.  He died in August 2014, and the Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board videoconference hearing before the undersigned in May 2014.  A transcript of the hearing is associated with the claims file.

The Veteran's surviving spouse was later substituted as the appellant in this case pursuant to the relevant statutory provisions of 38 U.S.C.A. § 5121A (West 2016).



FINDING OF FACT

In May 2014, prior to the promulgation of a decision, the Veteran on the record at the Board hearing withdrew his claim for service connection for malaria.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for malaria have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the May 2014 Board hearing, the Veteran indicated that he was withdrawing his appeal of the claim for service connection for malaria.  See Board Hearing Transcript.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  As the appeal regarding service connection for malaria was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

Accordingly, the claim for service connection for malaria is dismissed.  Id.



ORDER

The claim for service connection for malaria is dismissed.


REMAND

When initially seen by VA in February 2010, the Veteran reported that he had been receiving treatment from a Dr. Allan in Fort Collins.  VA has a duty to obtain records of this treatment; because they would be relevant to the claim for service connection for hepatitis C.  See 38 U.S.C.A. § 5103A(b) (West 2014).

The Veteran has testified to incidents during service in Vietnam that were risk factors for hepatitis C.  He reported that he passed out during formation and woke up in a tent at the Air Force Base.  He was told that he had received a blood transfusion because of a worry that he had contracted malaria.  He reported accidental exposure to blood around the same time period.  He also reported unprotected sex, and service treatment records (STRs) show treatment for various sexually transmitted diseases.  See, e.g., December 1968 and March 1969 STRs.

VA treatment records show that when initially seen in February 2010, the Veteran reported a history of hepatitis A with yellow jaundice when he returned from Vietnam, and that he had also been told at an unspecified date that he had hepatitis C that was dormant.  Subsequent VA treatment records show that he was found to be Hepatitis C positive and described as having a history of hepatitis C and being a hepatitis C carrier.

A VA opinion is needed to determine whether the Veteran developed Hepatitis C as the result of the in-service risk factors or there is any relationship between the hepatitis A shown shortly after service and the current hepatitis C.

Accordingly this appeal is REMANDED for the following:

1.  Take the necessary steps to obtain records of the Veteran's treatment by Dr. Alan.

2.  After obtaining available records from Dr. Allen, or exhausting all required efforts to obtain them; ask a VA physician to review the record and provide an opinion as to whether the Veteran, at least as likely as not, had hepatitis C as the result of his reported risk factors in service.

The physician should also provide an opinion as to whether the hepatitis reportedly identified shortly after service was in any way related to the subsequently identified hepatitis C.

The physician should provide reasons for these opinions.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


